Citation Nr: 0529689	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  05-00 052	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut

THE ISSUES

1.	Entitlement to service connection for impotency, secondary 
to service-connected post-operative left nephrectomy and left 
ureterectomy, and/or chronic prostatitis.

2.	Entitlement to a rating higher than 20 percent for chronic 
prostatitis.

3.	Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension, 
secondary to post-operative left nephrectomy and left 
ureterectomy.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1945 to 
October 1947.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  
In that decision, the RO granted a higher 20 percent rating 
for service-connected chronic prostatitis, retroactively 
effective January 6, 2004.  The RO also denied service 
connection for impotency, secondary to service-connected 
post-operative left nephrectomy and left ureterectomy, and 
denied the veteran's petition to reopen a claim for service 
connection for hypertension, secondary to post-operative left 
nephrectomy and left ureterectomy.  In June 2004, he filed a 
notice of disagreement (NOD) in response to the RO's 
decision.  He subsequently perfected a timely appeal with 
regard to the issues of service connection for impotency and 
a rating higher than 20 percent for chronic prostatitis.  

In September 2005, to support his claims, the veteran 
testified at a hearing before the undersigned Veterans Law 
Judge (VLJ) of the Board.  A transcript of the proceeding is 
of record.  Later that month, for good cause shown, the Board 
advanced his case on the docket.  38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2005).

In view of the veteran's allegation that claimed impotency 
may be the result of service-connected chronic prostatitis, 
which itself is a residual of his post-operative left 
nephrectomy and left ureterectomy, the Board has 
characterized this issue as indicated.

Also, with regard to the petition to reopen the claim for 
service connection for hypertension, secondary to post-
operative left nephrectomy and left ureterectomy, as 
indicated above the veteran filed an NOD concerning this 
issue in June 2004.  However, the RO has not yet issued a 
statement of the case (SOC) pertaining to this matter.  And 
in this type of situation, the Board must remand this claim 
to the RO, rather than merely referring it there.  Manlincon 
v. West, 12 Vet. App. 238 (1999).  The Board also must remand 
the veteran's claim for service connection for impotency for 
the reasons discussed below.  This remand will occur via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify him if further action is required on his part 
concerning these claims.


FINDINGS OF FACT

1.	The veteran has been provided with a comprehensive 
explanation of the evidence needed to substantiate the claim 
for a higher rating for chronic prostatitis, including whose 
responsibility - his or VA's, it was to obtain supporting 
evidence, and all relevant evidence necessary for a fair 
disposition of this claim has been obtained.

2.	The veteran's service-connected chronic prostatitis is 
manifested primarily by urinary frequency, involving 
recurrent daytime voiding and awakening to void three to 
four times per night.  


CONCLUSION OF LAW

The criteria are not met for a rating higher than 20 percent 
for chronic prostatitis.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7; 4.115b, 
Diagnostic Code 7527 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2005).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  38 
U.S.C.A. § 5103(a) (West 2002); Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

In this case, the RO through its April 2004 correspondence 
and May 2004 telephone conversation conducted with the 
veteran (documented in a report of contact dated that same 
month) complied in a timely manner with its duty to notify 
him regarding the evidence necessary to substantiate his 
claim.   

In Pelegrini II, the Court held, among other things, that 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119-20 (2004) (Pelegrini II).  

Here, the April 2004 VCAA notice letter was provided to the 
veteran one month prior to the RO's May 2004 rating decision 
that granted a 20 percent, but no higher, rating for his 
service-connected prostatitis.  The RO by telephone then 
again notified him of the opportunity to identify or submit 
any further evidence in support of his claim, approximately 
three days before the issuance of the May 2004 rating action.  
Thus, he clearly received the required VCAA notice prior to 
the decision representing the initial adjudication of his 
claim on appeal.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Pelegrini II, 18 Vet. App. at 119-20.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  Pelegrini II, 18 
Vet. App. at 120-121.  This new "fourth element" of the 
notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

The April 2004 VCAA notice provided the veteran with notice 
of the evidence needed to support his claim that was not on 
record at the time of the letter, the evidence VA would 
assist him in obtaining, and the evidence it was expected 
that he would provide.  Also, the May 2004 telephone report 
of contact reflects that he was informed of the information 
and evidence necessary to substantiate his claim.  The above 
letter along with the additional information related to him 
the next month satisfied the first three notice requirements 
outlined in 38 C.F.R. § 3.159(b)(1) and Pelegrini II, but 
did not include the specific language of the "fourth 
element" mentioned above.

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (Pelegrini I). See VAOPGCPREC 1-04 (Feb. 24, 
2004).  The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II, as 
mentioned, requiring VA under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) to request the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a 
generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, where 
the claimant is asked to provide any evidence that would 
substantiate his or her claim, a more generalized request in 
many cases would be superfluous.  Id.  The Board is bound by 
the precedent opinions of VA's General Counsel, as the chief 
legal officer for the Department.  38 U.S.C.A. § 7104(c) 
(West 2002).

In this case, although neither the April 2004 letter, nor 
any other pertinent notice information provided to veteran, 
contained the precise language specified in 38 C.F.R. § 
3.159(b)(1), the Board finds that he was otherwise fully 
notified of the need to give VA any evidence pertaining to 
his claim.  The April 2004 VCAA letter requested that he 
provide or identify any evidence supporting his claim.  
And the record of his May 2004 VCAA telephone notification 
indicates that he was informed of the opportunity to 
identify or submit any additional information, and responded 
that all pertinent treatment records had been obtained.  So 
a more generalized request with the precise language 
outlined in § 3.159(b)(1) would be redundant.  The absence 
of such a request is unlikely to prejudice him, and thus, 
the Board finds this to be harmless error.  VAOPGCPREC 1-04 
(Feb. 24, 2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (Requesting additional evidence supportive of 
the claim rather than evidence that pertains does not have 
the natural effect of producing prejudice.  The burden is on 
the claimant in such a situation to show that prejudice 
actually exists).

Moreover, all appropriate actions have been completed in 
order to assist the veteran with the development of his claim 
for a higher rating for chronic prostatitis.  In this regard, 
his VA outpatient (OPT) records have been obtained from 
medical facilities associated with the Connecticut Healthcare 
System (HCS).  The RO has also arranged for him to undergo a 
VA examination.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  He has also been afforded the opportunity to 
provide testimony at a videoconference hearing before the 
undersigned VLJ of the Board.  38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.

Factual Background

In its January 1948 rating decision, the RO granted service 
connection for hydronephrosis, left, with albuminuria, and 
assigned an initial rating of 60 percent, effective from 
October 24, 1947.   

In subsequent rating actions, the RO recharacterized the 
veteran's service-connected disability in light of changes in 
the underlying nature of the condition.  In particular, in a 
January 1950 decision, the RO characterized the disability as 
post-operative left nephrectomy and post-operative left 
ureterectomy, with chronic prostatitis with acute 
exacerbation, with pathology, and assigned a higher 
evaluation of 100 percent effective September 8, 1948.  

Thereafter, in a December 1950 rating action, the RO 
characterized the medical condition as involving two separate 
disabilities - post-operative left nephrectomy and post-
operative left ureterectomy (right kidney normal), with an 
assigned 30 percent rating from February 15, 1951; and 
chronic prostatitis, secondary to post-operative left 
nephrectomy and ureterectomy, with an assigned 10 percent 
rating also effective as of February 15, 1951.

The veteran filed his most recent claim for a higher rating 
for service-connected chronic prostatitis through a statement 
received in January 2004.  In this correspondence, he alleged 
that he had a urinary frequency problem that required him to 
get up 3 times per night, and that without medication he 
would have probably needed to awaken at least 5 times per 
night. 

Treatment records from VA medical facilities affiliated with 
the Connecticut HCS, dated from January 2000 to November 
2004, include a September 2002 physician's report with 
respect to the results of a flex cytoscopy procedure.  The 
findings of this procedure were of a normal anterior urethra, 
with no evidence of stricture.  It was also noted that the 
prostate was moderately enlarged and moderately obstructive, 
and that the bladder was essentially normal.

In the report of an April 2004 VA examination, the evaluating 
physician initially noted that the veteran's claims file (c-
file) was not available for review, but that he had read 
through the veteran's VA Connecticut HCS electronic medical 
records.  With regard to the veteran's medical history, it 
was noted that during the last nine months of service, he had 
developed a renal problem that required hospitalization.  He 
underwent surgery on the left kidney at that time.  He later 
also underwent a left nephrectomy and ureterectomy following 
discharge from service.  Also noted was that he reported 
having urinary frequency since undergoing these procedures, 
which he believed had recently become worse.  He complained 
that he had to get up to void about two or three times at 
night, and that during the daytime he would void about two or 
three times in the morning and a similar amount in the 
afternoon.  He indicated that he had recently undergone a 
stent procedure and CT scan to evaluate his condition, and 
that he had been advised that he did not need any further 
surgical intervention.  He further reported that he continued 
to have exacerbations but could not pin down the frequency, 
and that these flare-ups would occur less than twice per 
month and would resolve spontaneously after a few days.  He 
also stated that his current voiding symptoms consisted of 
nocturia one to two times per night, decreased force of 
stream, spraying of stream, incomplete emptying and 
occasional dysuria.  He denied hematuria.  He indicated that 
a major concern of his related to impotency for the last five 
years.  He also denied any abdominal discomfort or urinary 
complaints other than frequency.

An objective general physical examination was within normal 
limits.  Blood pressure was 140 (systolic) / 80 (diastolic).  
An examination of the chest and abdomen disclosed two scars 
from the laparotomy and left-sided nephrectomy performed in 
the late 1940s.  A neurological examination was within normal 
limits.  There were no abnormalities noted with regard to the 
external genitalia.  Also noted were the results of the 
veteran's September 2002 cystoscopy [discussed above in more 
detail in reference to the VA outpatient records].  The 
examiner noted as part of his overall clinical impression 
that the veteran's complaint of urinary frequency seemed to 
have been long-standing, and that he did not have the 
impression that this problem had changed in any significant 
manner. He further indicated that the veteran's complaint of 
nocturia appeared to be related in part to his benign 
prostatic hypertrophy.

In its May 2004 decision, the RO granted a higher 20 percent 
rating for the chronic prostatitis, retroactively effective 
from January 6, 2004.  The veteran perfected a timely appeal 
of this determination, requesting an even higher rating for 
this condition.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) 
(a veteran is presumed to be seeking the highest possible 
schedular rating for a condition, unless he expressly 
indicates otherwise).

During the September 2005 video conference hearing with the 
Board, the veteran testified that he continued to experience 
frequent urination.  He stated that on average he needed to 
get up 3 or 4 times per night because of this condition, 
and that he would also need to void numerous times as well 
during the daytime.  He further indicated that overall this 
condition had become worse during the previous few years.  

Governing Laws, Regulations, and Legal Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  Not all cases will 
show all of the findings for a specific rating, especially in 
the more fully described grades of disabilities, but the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. §§ 4.7, 
4.21 (2004).  In assessing the degree of disability of a 
service-connected condition, the disorder and reports of 
rating examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2 (2004).  See, too, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  Consideration of 
factors that are wholly outside the rating criteria provided 
by regulation is error.  Massey v. Brown, 7 Vet. App. 204, 
208 (1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992)).

Where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these.  The rating schedule 
provides descriptions of various levels of disability in each 
of these symptom areas. Where diagnostic codes refer the 
decisionmaker to these specific areas dysfunction, only the 
predominant area of dysfunction shall be considered for 
rating purposes.  Since the areas of dysfunction do not cover 
all symptoms resulting from genitourinary diseases, specific 
diagnoses may include a description of symptoms assigned to 
that diagnosis.  38 C.F.R. § 4.115a.

Under 38 C.F.R. § 4.115b, Diagnostic Code 7527, prostate 
gland injuries, infections, hypertrophy, and post-operative 
residuals, are to be evaluated on the basis of voiding 
dysfunction or urinary tract infection, whichever is 
predominant.   

Voiding dysfunction, in turn, is evaluated under the rating 
criteria for urine leakage, urinary frequency, or obstructed 
voiding based on the nature of the disability in question.  
38 C.F.R. § 4.115a.    

With regard to urinary frequency (the specific symptom in 
relation to voiding dysfunction that has been noted in this 
case), the pertinent criteria indicate a 10 percent rating is 
assigned for a daytime voiding interval of between two and 
three hours, or; awakening to void two times per night.  A 20 
percent rating is warranted for a daytime voiding interval of 
between one and two hours, or; awakening to void three to 
four times per night.  Where there is a daytime voiding 
interval of less than one hour, or awakening to void five or 
more times per night, a maximum 40 percent rating is 
warranted.    

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  38 
U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the benefit-
of-the-doubt doctrine").

In the present case, the veteran's service-connected chronic 
prostatitis is now rated as 20-percent disabling under DC 
7527.  In order for him to obtain a higher evaluation under 
this diagnostic code, the evidence must show that his 
disability meets the appropriate level of severity for such a 
rating based upon either a urinary tract infection or voiding 
dysfunction (involving urine leakage, 
frequency or obstructive voiding), according to which 
condition is predominant.  See 38 C.F.R. § 4.115b.  The basis 
of his claim for increase and also the main symptom shown 
that is significant for rating purposes is urinary frequency, 
so the Board will evaluate his claim under the specific 
criteria for this condition.

Based upon the competent evidence of record, the veteran's 
currently assigned 20 percent rating reflects the appropriate 
evaluation for his chronic prostatitis.  DC 7527 provides for 
a 40 percent rating where there is a daytime voiding interval 
of less than one hour, or awakening to void five or more 
times per night.  The pertinent evidence includes the report 
of the April 2004 examination reflecting a physical 
examination and the veteran's history as to the extent of 
urinary frequency, and these findings do not indicate that 
his condition meets the above criteria for a higher rating.  
His VA OPT records likewise reflect diagnosis and treatment 
of a prostate condition, but do not otherwise contain 
findings that address the extent of daytime or nighttime 
voiding intervals.  He also has not been shown to have any 
other symptoms that might warrant a higher rating under any 
other potential basis for rating injuries or other conditions 
of the prostate, such as obstructed voiding or urine leakage, 
in particular as the April 2004 examiner noted that the 
veteran denied complaints other than urinary frequency.  



While the veteran's representative has contended that the 
April 2004 VA examination was inadequate for rating purposes 
(see 38 C.F.R. § 4.2), in that the examiner did not have the 
opportunity to review the veteran's claims file, the 
circumstances of this case do not necessitate any further 
examination.  The matter before the Board specifically 
concerns the present severity of the veteran's chronic 
prostatitis (since the date of his January 2004 claim for 
increase), and the VA examiner appropriately documented the 
current extent of prostatitis through a detailed examination 
and consideration of the veteran's assertions.  In any event, 
the examiner also pointed out he reviewed the electronic 
copies of the veteran's VA treatment records, the only other 
relevant evidence of record since the date of his claim for 
increase.  There is also no indication that any other records 
included in the claims file from prior to 2004 would be 
pertinent to the disposition of the claim for a higher 
evaluation for prostatitis.  Thus, the current record does 
not present any basis for assignment of a schedular rating in 
excess of 20 percent for this condition.

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  But the 
veteran has not shown that his service-connected chronic 
prostatitis has caused him marked interference with 
employment, meaning above and beyond that contemplated by his 
current schedular rating, or necessitated frequent periods of 
hospitalization, or otherwise rendered impracticable the 
application of the regular scheduler standards.  In the 
absence of the evidence of such factors, the Board is not 
required to remand this case to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(2).  See Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Accordingly, a rating higher than 20 percent for chronic 
prostatitis is not warranted.  The preponderance of the 
evidence is against the veteran's claim for a higher rating, 
so the benefit-of-the-doubt rule does not apply.  38 C.F.R. § 
4.3; see also Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The claim for a rating higher than 20 percent for chronic 
prostatitis is denied.  


REMAND

Service connection is granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection also may be granted for a disability that 
is proximately due to or the result of a service-connected 
condition.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a).  This 
includes situations where a service-connected condition has 
chronically aggravated another condition that is not 
service connected, but compensation is only payable for the 
additional disability attributable to the aggravation.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  Also, medical 
evidence is required to show this secondary cause-and-effect 
relationship; mere lay opinion will not suffice.  See Lanthan 
v. Brown, 7 Vet. App. 359, 365 (1995).

Regarding the veteran's claim for service connection for 
impotency as secondary to post-operative left nephrectomy and 
left ureterectomy, and/or chronic prostatitis, as discussed 
below, a more comprehensive medical opinion addressing the 
relationship, if any, between this claimed disability and one 
or more service-connected disabilities is needed.  

The veteran's service medical records (SMRs) reflect that in 
November 1946 he developed a severe backache, and urinalysis 
showed albuminuria.  In January 1947, he was admitted to a 
military hospital with gross hematuria and weight loss.  
Testing procedures conducted at that time indicated the 
presence of left hydronephrosis.  He remained hospitalized 
until October 1947, when he received a medical discharge from 
service due to left hydronephrosis.

As previously noted, in a January 1948 rating decision, the 
RO granted service connection for hydronephrosis, left, with 
albuminuria (and assigned an initial rating of 60 percent, 
effective from October 24, 1947).   

The veteran continued to undergo treatment for left 
hydronephrosis at the Newington VA Hospital following 
discharge from service.  Thereafter, in September 1948, he 
underwent a left nephrectomy, and the removal of part of the 
left ureter.  In May 1949, he underwent a resection of the 
lower left uretal stump.  He was again admitted to the 
Newington facility in December 1949, in part due to the 
development of chronic prostatitis.  Subsequent RO rating 
actions dated in January and December 1950 reflect the 
recharacterization of his service-connected kidney condition 
as involving separate disabilities - post-operative left 
nephrectomy and left ureterectomy, and chronic prostatitis.  
He also continued to experience intermittent exacerbations of 
prostatitis as indicated in records dated in March 1957.

As already acknowledged, the report of an April 2004 VA 
examination notes the veteran's claims file was not available 
for review, but that his electronic medical records from the 
Connecticut HCS had been reviewed.  The examiner indicated 
with respect to the veteran's medical history that he had 
developed a renal problem in service, and that various 
procedures conducted in service to alleviate this problem 
were unsuccessful.  It was noted that shortly after discharge 
from service he had undergone both a left nephrectomy and 
ureterectomy.  On examination, he reported that one of his 
current complaints was impotence over the previous 
five years, and that he had been placed on a trial with 
medication which he had not found helpful.  He denied any 
abdominal discomfort or urinary complaints other than 
frequency.  A recent flex cystoscopy procedure had revealed a 
normal anterior urethra without stricture, although the 
prostate was moderately enlarged and moderately obstructive.  
The examiner indicated that he did not believe the veteran's 
complaint of impotence was related to his nephrectomy.  

The Board finds that the above physician's opinion is 
insufficient with respect to the matter of the etiology of 
claimed impotency, in that it only addresses whether the 
veteran's nephrectomy caused or contributed to this 
condition, and omits discussion of his post-operative left 
ureterectomy (evaluated along with his nephrectomy as a 
single disability) as a possible cause.  The April 2004 VA 
physician also did not have the opportunity to review the 
veteran's claims file, which as noted above includes 
extensive information concerning a history of renal problems 
and the residuals of various related surgical procedures.  
Additionally, the veteran in recent correspondence and his 
September 2005 hearing testimony has expressed the belief 
that his chronic prostatitis caused problems involving 
impotency, and consequently prostatitis also should be 
considered in determining the etiology of the claimed 
disability.  

Thus, the claim for service connection for impotency on a 
secondary basis should be remanded to obtain from the April 
2004 VA examiner a supplemental opinion as to whether the 
claimed condition is etiologically related to either post-
operative left nephrectomy and left ureterectomy, or chronic 
prostatitis, and the physician should only offer such opinion 
after having reviewed pertinent medical information from the 
veteran's claims file.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
3.159(c)(4) (VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim).

And as for the veteran's petition to reopen the claim for 
service connection for hypertension, secondary to post-
operative left nephrectomy and left ureterectomy, as 
previously noted, the RO denied this claim in the May 2004 
rating decision.  In June 2004, in response, the veteran 
expressed his disagreement with this determination.  But the 
RO has not provided him an SOC in response to this NOD, nor 
has he been given an opportunity to perfect an appeal to the 
Board concerning this additional issue by filing a timely 
substantive appeal (VA Form 9 or equivalent statement).  
Where, as here, the veteran has submitted a timely NOD, and 
the RO has not issued an SOC providing him the opportunity to 
perfect an appeal as to the benefit sought, the claim must be 
remanded to the RO for issuance of an SOC as opposed to 
merely referred there.  See Manlincon v. West, 12 Vet. App. 
238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995).

Accordingly, these claims are REMANDED to the RO (via the 
AMC) for the following development and consideration:
	
1.	If possible, have the physician who 
examined the veteran in April 2004 
submit an addendum to the report of 
that evaluation.  The physician is 
asked to again review the relevant 
evidence in this case and provide an 
opinion with regard to whether the 
veteran's claimed impotence is 
etiologically related to either his 
service connected post-operative left 
nephrectomy and left ureterectomy, or 
his chronic prostatitis.  In offering 
this opinion, the physician should 
specifically note his review of the 
claims file with regard to the history 
of the veteran's residuals of a left 
nephrectomy and ureterectomy, including 
chronic prostatitis.  Note also that 
secondary service connection includes 
situations where the service-connected 
disabilities have chronically 
aggravated the claimed condition at 
issue.

If, for whatever reason, it is not 
possible to have that same VA examiner 
comment further, then obtain a medical 
opinion from a physician equally 
qualified to make this determination.  
(Note:  if the latter situation arises, 
this may require having the veteran 
reexamined.)

If no opinion can be rendered, without 
resorting to pure speculation, explain 
why this is not possible.
It is absolutely imperative that the VA 
examiner, whoever designated, has 
access to and reviews the claims folder 
for the veteran's pertinent medical 
history.  This includes a complete copy 
of this remand. The examiner must note 
in the addendum that he or she has 
reviewed the claims file.

2.	Review the claims file.  If any 
development is incomplete, including if 
the addendum statement and/or report of 
reexamination does not contain 
responses to the questions posed, take 
corrective action before 
readjudication.  38 C.F.R. § 4.2 
(2004); Stegall v. West, 11 Vet. App. 
268 (1998).

3.	Then readjudicate the veteran's claim 
for service connection for impotency, 
secondary to service-connected post-
operative left nephrectomy and 
left ureterectomy, and/or chronic 
prostatitis, in light of the additional 
evidence obtained.  If the claim is not 
granted to his satisfaction, prepare a 
supplemental SOC (SSOC) and send it to 
him and his representative.  Give them 
time to respond before returning the 
case to the Board for further appellate 
consideration.

4.	Send the veteran an SOC concerning 
the issue of whether new and material 
evidence has been received to reopen 
the claim for service connection for 
hypertension, secondary to post-
operative left nephrectomy and post-
operative left ureterectomy.  He and 
his representative also must be given 
an opportunity to "perfect" an appeal 
to the Board on this additional issue 
by submitting a timely substantive 
appeal (e.g., a VA Form 9 or equivalent 
statement).  And if, and only if, he 
perfects a timely appeal should this 
claim be returned to the Board.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2004).



 Department of Veterans Affairs


